Sweeney, J.,
concurring in part and dissenting in part.
Because I believe that the legend “where is as is” has a peculiar definition within the boat manufacturing industry, and as such, does not function as a disclaimer of implied warranties under R.C. 1302.29(C), I must respectfully dissent to the majority’s opinion with respect to the forty-seven-foot yacht.
R.C. 1302.29(C) provides in relevant part:
“Notwithstanding division (B) of this section:
“(1) unless the circumstances indicate otherwise all implied warranties are excluded by expressions like ‘as is,’ ‘with all faults,’ or other language which in common understanding calls the buyer’s attention to the exclusion of warranties and makes plain that there is no implied warranty; * * (Emphasis added.)
I submit that the circumstances in the cause sub judice do in fact indicate otherwise. The court of appeals below determined that the evidence before the trial court revealed that the scope of the purported “as is” exclusion was not clearly understood by the parties. Moreover, the record reflected a course of dealing between Maritime and Hi-Skipper in which the “where is as is” phrase meant that the boat needed additional cleaning or painting, and that such a phrase was not intended to exclude any implied warranties. This interpretation is buttressed by the testimony of Joseph Langlois, a naval architect-surveyor for over twelve years, and Eugene C. Kirby, the boat dealer-owner of Hi-Skipper, where both testified to the effect that trade usage and custom within the new boat industry defines the term “where is as is” to mean that the dealer will do minor cleaning to the boat being sold. In addition, the record indicates that the appellant at least tacitly agreed with the different meaning of “where is as is,” given its performance of what can be construed as warranty work on the yacht in question after delivery. If appellant had intended “where is as is” to act as a disclaimer of warranties, why did it perform this work on the vessel in the first place? I do not believe that appellant should be able to seize upon the ordinary usage of “as is” and assert a disclaimer of warranties, where the circumstances indicate a specialized usage within the new-boat industry.
Given the different meaning attached to “where is as is” in the new-boat industry, I believe that it was incumbent upon the trial court to employ the provisions of R.C. 1301.11, and to render its decision in accordance with the trade usage and custom inherent in the industry, as well as the course of dealing established between the parties herein. Thus, I would affirm the court of appeals with respect to its recognition that a different interpretation applies to “where is as is” within the new-boat industry, and remand the cause to the trial court for further proceedings.
With respect to the remainder of the majority opinion, I concur wholeheartedly.
C. Brown, J., concurs in the foregoing opinion.